                           i     .    Case 8:21-cv-00029-TDC Document 4 Filed 01/06/21 Page 1 of 4
p




                                             IN THE CIRCUIT COURT
                                                THE CIRCUIT       FOR PRINCE
                                                            COURT FOR PRINCE GEORGE'S
                                                                             GEORGE'S COUNTY,
                                                                                      COUNTY, MARYLAND
                                                                                              MARYLAND

                                     DONNA
                                     DONNA SCHNEIDER
                                               SCHNEIDER                             :
                                     4701          Ewell Court
                                           Colonel Ewell
                                     4701 Colonel        Court                       :
                                     Upper  Marlboro,
                                     Upper Marlboro,  Maryland
                                                      Maryland 20772
                                                               20772                 :

                                              Plaintiff
                                              Plaintiff                              :

                                     v.
                                     V.                                              :       Case No.:
                                                                                             Case No.:                                   _

                                     RED ROBIN
                                     RED          INTERNATIONAL, INC.,
                                           ROBIN 1NTERNATIONAL,     INC.,   :
                                     t/a RED
                                         RED ROBIN
                                             ROBIN GOURMET       BURGERS &:
                                                     GOURMET BURGERS      & :
                                     BREWS
                                     BREWS                                  :
                                           DTC Parkway,
                                     5575 DTC
                                     5575      Parkway, Suite
                                                        Suite 110
                                                              110           :
                                     Englewood, Colorado 80111
                                     Englewood, Colorado 80 III             :

                                     Serve: CSC Lawyers
                                     Serve: CSC            Incorporating Service
                                                  Lawyers Incorporating  Service     :
                                            Company,   Resident Agent
                                            Company, Resident     Agent              :
                                                  Paul Street,
                                            7 St. Paul Street, Suite
                                                               Suite 820             :
                                            Baltimore,  Maryland 21202
                                            Baltimore, Maryland    21202             :

                                              Defendant
                                              Defendant

                                                                                 COMPLAINT
                                                                                 COMPLAINT

                                              The Plaintiff,
                                              The            Dona Schneider,
                                                  Plaintiff, Dona Schneider, through
                                                                             through counsel,
                                                                                     counsel, sues
                                                                                              sues the
                                                                                                   the Defendant
                                                                                                       Defendant Red
                                                                                                                 Red Robin
                                                                                                                     Robin International,
                                                                                                                           International,

                                     Inc., t/a Red Robin
                                     Inc., t/a           Gourmet Burgers
                                                   Robin Gourmet Burgers & Brews,
                                                                           Brews, and states
                                                                                      states as reasons
                                                                                                reasons as follows:
                                                                                                           follows:

                                              l.
                                              1.      That the
                                                      That     Plaintiff is an adult
                                                           the Plaintiff             citizen of the
                                                                               adult citizen    the United States and at all relevant
                                                                                                    United States            relevant times
                                                                                                                                      times

                                     was a resident
                                     was   resident of Prince
                                                       Prince George's
                                                              George's County,
                                                                       County, Maiyland.
                                                                               Maryland.
        DeCARO, DORAN,
        De[ARO,DORAN,
     SICILIANO, GALLAGHER,
     SI[ILIANO, GALlAGHER,
         8
         & DeBLASIS, LLP                      2.          Defendant is a Nevada
                                                      The Defendant
                                                      The                Nevada corporation maintaining its principle
                                                                                corporation maintaining     principle place
                                                                                                                      place of business
                                                                                                                               business

    17251 MELFORD
    17251 MELFORD BOULEVARD
                  BOULEVARD             Colorado, and at all relevant
                                     in Colorado,            relevant times operated a restaurant
                                                                      times operated   restaurant located
                                                                                                  located at 1403   Main Chapel
                                                                                                             1403 S Main Chapel Way,
                                                                                                                                Way,
            SUITE 200
            SUITE 200
        BOWIE, MD
        BOWIE, MD 20715
                  20715
    TELEPHONE:(301)   352-4950
    TELEPflONE: (301) 352-4950
       fAX: (301)
            (301) 352-8691
                  352-8691
                                     Gambrills, Maryland 21054.
                                     Gambrills, Maryland 21054.
       FAX:



                                              3.      The Defendant
                                                      The                carries on a regular
                                                          Defendant also carries      regular business
                                                                                              business in Prince George's County,
                                                                                                          Prince George's County,




/`
     3050 (HAIN
     3050 CHAIN BRIDGE
                BRIDGE ROAD
                       ROAO
            SUITE 300
            SUITE 300
     fAIRfAX, VIRGINIA
     FAIRFAX, VIRGINIA 22030
                       22030
    TELEPHONE:(703)
    TELEPHONE:      255-6667
              (703) 255-6667
                                     Maryland
                                     Mal y
                                                      p
                                                                     tt
                                                        erating a resauran
                                          land bbyy ooperating    restaurant    Bowie, Ma
                                                                             in Bowie°   ~'land.
                                                                                       Maryland.
       fAX: (703)
       FAX: (703) 299-8548
                  299-8548




                                                                                                                Exhibit A, Page 6 of 27
                             Case 8:21-cv-00029-TDC Document 4 Filed 01/06/21 Page 2 of 4




                                       4.
                                       4.    The
                                             The Court possesses personal
                                                 Court possesses          jurisdiction over
                                                                 personal jurisdiction over the
                                                                                            the Defendant pursuant to Section
                                                                                                Defendant pursuant    Section

                            6-103 (b) of the Courts
                            6-103(b)                  Judicial Proceedings
                                             Courts & Judicial Proceedings Article.
                                                                           Article.

                                       5.
                                       5.    Venue    proper pursuant
                                             Venue is proper pursuant to Section
                                                                         Section 6-201(a) of the
                                                                                 6-201(a) of the Courts
                                                                                                 Courts & Judicial
                                                                                                          Judicial Proceedings
                                                                                                                   Proceedings

                            Article.
                            Article.

                                      6.
                                      6.     On or about July 30, 2018
                                                   about July     2018 the Plaintiff       business invitee
                                                                           Plaintiff was a business invitee at the Defendant's
                                                                                                                   Defendant's

                            restaurant
                            restaurant located
                                       located at 1403   Main Chapel
                                                  1403 S Main Chapel Way, Gambrills, Maryland 21054.
                                                                          Gambrills, Maryland 21054.

                                      7.
                                      7.     The premises
                                             The          of the restaurant,
                                                 premises of     restaurant, including
                                                                             including its vestibule
                                                                                           vestibule and interior,
                                                                                                         interior, were
                                                                                                                   were

                            maintained under the
                            maintained under the exclusive
                                                 exclusive control
                                                           control of and was
                                                                          was operated
                                                                              operated by the
                                                                                          the Defendant's employees and
                                                                                              Defendant's employees

                            agents.
                            agents.

                                      8.
                                      8.     At the
                                                the time
                                                    time the Plaintiff entered
                                                         the Plaintiff entered the
                                                                               the restaurant
                                                                                   restaurant it was
                                                                                                 was raining
                                                                                                     raining and had been
                                                                                                                     been raining
                                                                                                                          raining

                            for some
                                some time.
                                     time. The rain ceased
                                           The rain        before the
                                                    ceased before the Plaintiff's
                                                                      Plaintiff s meal
                                                                                  meal ended.
                                                                                       ended.

                                      9.
                                      9.     After the
                                             After the Plaintiff
                                                       Plaintiff finished
                                                                 finished her meal,
                                                                              meal, she attempted
                                                                                        attempted to exit
                                                                                                     exit the
                                                                                                          the restaurant
                                                                                                              restaurant through
                                                                                                                         through

                            the vestibule.
                                vestibule.

                                      10.
                                      10.    Warning
                                             Warning signs
                                                     signs were
                                                           were not placed
                                                                    placed in a manner
                                                                                manner that
                                                                                       that would
                                                                                            would have
                                                                                                  have warned
                                                                                                       warned the Plaintiff
                                                                                                                  Plaintiff

                               the presence
                            of the presence of water on the
                                            of water    the floor of the vestibule.
                                                            floor of     vestibule. Additionally,
                                                                                    Additionally, adequate
                                                                                                  adequate floor
                                                                                                           floor mats
                                                                                                                 mats were
                                                                                                                      were not

                            properly placed
                            properly placed to protect
                                               protect patrons
                                                       patrons such as the Plaintiff
                                                                           Plaintiff from
                                                                                     from slipping
                                                                                          slipping on water
                                                                                                      water in the vestibule.
                                                                                                                   vestibule.
    DeCARO, DORAN
    DeCARO, DORAN,  ,                 11.
 SICILIANO, GALLAGHER,
 SICILIANO,                           11.    As she
                                                she l~ assed throu
                                                    passed         g h the
                                                             through       vestibule the Plaintiff
                                                                       the vestibule     Plaintiff sli1~1~ ed on water.
                                                                                                   slipped       water.
     8           LLP
     & DeBLASIS, LLP

                                      12.
                                      12.    The
                                             The water
                                                 water originated      other customers
                                                                  from other
                                                       originated from                 who had
                                                                             customers who had entered the vestibule,
                                                                                               entered the vestibule, and
17251 MELFORD
17251 MELFORD BOULEVARD
              BOULEVARD
        SUITE 200
        SUITE
              20715
    BOWIE, MD 20715         given     length of time
                            given the length    time the Plaintiff was in the restaurant
                                                         Plaintiff was        restaurant the water
                                                                                             water was
                                                                                                   was present      enough that
                                                                                                       present long enough that
TELEPHONE:(301)
TELEPHONE:       352-4950
           (301) 352-4950
        (301) 352-8691
   FAX: (301) 352-8691
                            the             agents and eTnployees
                                Defendant's agents
                            the Defendant's                       knew or should
                                                       employees knew     should have
                                                                                 have known
                                                                                      known of its existence.
                                                                                                   existence.
 3050 CHAIN
 3050 CHAIN BRIDGE
            BRIDGE ROAD
       SUITE 300
       SUITE300                       13.
                                      13.    The Defendant
                                             The           owed a duty
                                                 Defendant owed   duty of care to the Plaintiff
                                                                                      Plaintiff and other
                                                                                                    other members
                                                                                                          members of the
                   22030
 FAIRFAX, VIRGINIA 22030
TELEPHONE:(703) 255-6667
TELEPHONE:(103)255-6667
        (703) 299-8548
   FAX: (703) 299-8548




                                                                                                          Exhibit A, Page 7 of 27
                              Case 8:21-cv-00029-TDC Document 4 Filed 01/06/21 Page 3 of 4




                             public                 premises in a safe and reasonable
                                       maintain the premises
                             public to maintain                            reasonable condition
                                                                                      condition and to warn
                                                                                                       warn the
                                                                                                            the Plaintiff
                                                                                                                Plaintiff and other
                                                                                                                              other

                             members of
                             inembers ofthe  public of any unreasonable
                                         the public        unreasonable risks
                                                                        risks of harm
                                                                                 harm and other
                                                                                          other dangerous
                                                                                                dangerous conditions
                                                                                                          conditions and/or
                                                                                                                     and/or risk

                             of harm
                                harm associated with the premises.
                                     associated with     premises.

                                     14.
                                     14.     The Defendant,
                                             The Defendant, through
                                                            through its agents
                                                                        agents and employees,
                                                                                   employees, negligent
                                                                                              negligent and breached its
                                                                                                        and breached

                             duties    care owed
                             duties of care owed to the
                                                    the Plaintiff
                                                        Plaintiff by:

                                             1.       Failing to adequately
                                                      Failing    adequately maintain
                                                                            maintain the vestibule
                                                                                         vestibule in a safe and reasonable
                                                                                                                 reasonable

                                                      condition,
                                                      condition, including
                                                                 including to inediate
                                                                              mediate any slipping
                                                                                          slipping hazards such as water;
                                                                                                   hazards such    water;

                                             ii.
                                             11.      Failing to adequately
                                                      Failing    adequately warn
                                                                            warn Plaintiff
                                                                                 Plaintiff and other persons of the presence
                                                                                               other persons        presence of

                                                      slipping
                                                      slipping hazards
                                                               hazards such
                                                                       such as water;
                                                                               water;

                                             iii.
                                             111.     Failing
                                                      Failing to adequately
                                                                 adequately place
                                                                            place floor
                                                                                  floor mats
                                                                                        mats to protect
                                                                                                protect the Plaintiff
                                                                                                            Plaintiff and other
                                                                                                                          other person
                                                                                                                                person

                                                      from
                                                      from slipping
                                                           slipping hazards
                                                                    hazards such
                                                                            such as water;
                                                                                    water;

                                             iv.
                                             IV.      Failing
                                                      Failing to inspect
                                                                 inspect the
                                                                         the vestibule
                                                                             vestibule with
                                                                                       with sufficient
                                                                                            sufficient frequency
                                                                                                       frequency or thoroughness
                                                                                                                    thoroughness to

                                                      discovery
                                                      discovery slipping
                                                                slipping hazards
                                                                         hazards such
                                                                                 such as water;
                                                                                         water;

                                             V.
                                             v.       Failing
                                                      Failing to institute
                                                                 institute adequate
                                                                           adequate inspection
                                                                                    inspection policies
                                                                                               policies for slipping
                                                                                                            slipping hazards;
                                                                                                                     hazards; and

                                             vi.
                                             VI.     Failing
                                                     Failing to exercise
                                                                exercise reasonable
                                                                         reasonable care for the safety
                                                                                                 safety of the
                                                                                                           the Plaintiff;
                                                                                                               Plaintiff; and

                                     15.
                                     15.     As a direct
                                             As   direct and proximate
                                                             proximate result
                                                                       result of the aforesaid
                                                                                     aforesaid negligence,
                                                                                               negligence,the   Plaintiff
                                                                                                            the Plaintiff
     DeCARO, DORAN
     De(ARO, DORAN, ,
 SICILIANO, GALLAGHER,
 SI(ILIANO,GALLAGHER,        sustained
                             sustained serious
                                       serious, ~~1~
                                                  permanent          ainful bodil
                                                     ermanent and 1~painful bodilyy inu
                                                                                      ~ ries suered
                                                                                    injuries,   ff
                                                                                              suffered     shall continue
                                                                                                       and shall continue to suer
                                                                                                                               ff ggreat
                                                                                                                             suffer reat
     8 DeBLASIS, LLP
     & DeBLASIS,

                             pain and suffering
                             pain     suffering of mind           incurred and may
                                                   mind and body, incurred     may continue
                                                                                   continue to incur    the future
                                                                                               incur in the future medical
                                                                                                                   medical
17251 MELFORD
17251 MELFORD BOULEVARD
              BOULEVARD
        SUITE 200
        SUITE 200
    BOWIE, MD
    BOWIE, MD 20715
              20715          expenses and other
                             expenses     other out-of-pocket expenses, and
                                                out-of-pocket expenses, and has
                                                                            has incurred
                                                                                incurred and may
                                                                                             may continue    incur lost wages.
                                                                                                 continue to incur      wages.
TElEPHONE: (301)
TELEPHONE: (301) 352-4950
                 352-4950
   FAX: (301)
   FAX: (301) 352-8691
              352-8691
                                     16.
                                     16.     The Plaintiff
                                             The Plaintiff was neither contributorily
                                                           was neither contributorily negligent
                                                                                      negligent nor assumed
                                                                                                    assumed the
                                                                                                            the risk of her
 3050 [HAIN
 3050 CHAIN BRIDGE
             BRIDGE ROAD
                    ROAD
        IUITE300
        SUITE300             injuries.
                             injuries.
 FAIRFAX, VIRGINIA
 FAIRFAX, VIRGINIA 22030
                    22030
TELEPHONE: (703)
TELEPHONE:  (703) 255-6661
                  255-6667
   FAX: (703)
   FAX: (703) 299-8548
              299-8548




                                                                                                          Exhibit A, Page 8 of 27
..                                  Case 8:21-cv-00029-TDC Document 4 Filed 01/06/21 Page 4 of 4




                                           WHEREFORE,     Plaintiff, Donna
                                                      the Plaintiff,
                                           WHEREFORE, the            Donna Schneider,
                                                                           Schneider, demands
                                                                                      demands judgment against the
                                                                                              judgment against the Defendant
                                                                                                                   Defendant

                                    Defendant
                                    Defendant Red Robin International, Inc.,
                                                  Robin International, Inc., t/a Red Robin
                                                                                     Robin Gourmet
                                                                                           Gourmet Burgers
                                                                                                   Burgers & Brews
                                                                                                             Brews in the amount
                                                                                                                          amount

                                    in excess            Five Thousand
                                                 Seventy Five
                                       excess of Seventy      Thousand Dollars
                                                                       Dollars ($75,000),
                                                                               ($75,000), plus
                                                                                          plus a separate
                                                                                                 separate award
                                                                                                          award for costs
                                                                                                                    costs and interest,
                                                                                                                              interest,

                                    and for such
                                            such other
                                                 other relief    this Honorable
                                                       relief as this Honorable Court
                                                                                Court deems
                                                                                      deems just     proper.
                                                                                            just and proper.

                                                                                  Respectfully
                                                                                  Respectfully submitted,
                                                                                               submitted,

                                                                                  DeCARO,
                                                                                  DeCARO, DORAN,
                                                                                          DORAN, SICILIANO,
                                                                                                 SICILIANO,
                                                                                  GALLAGHER,
                                                                                  GALLAGHER, & DeBLASIS,
                                                                                               DeBLASIS, LLP


                                                                             By     ~?lZ2:JL
                                                                                    „~~~~~
                                                                                  Ma>`k'A.
                                                                                  Mar{ A. Kohl,
                                                                                            Kohl, #0512140154
                                                                                                  #0512140154
                                                                                  17251
                                                                                  17251 Melford
                                                                                         Melford Boulevard,
                                                                                                  Boulevard, Suite
                                                                                                             Suite 200
                                                                                  Bowie,
                                                                                  Bowie, Maryland
                                                                                          Maryland 20715
                                                                                                      20715
                                                                                  (301) 352-4950
                                                                                  (301) 352-4950
                                                                                  (301) 352-8691
                                                                                  (301) 352-8691 - fax
                                                                                                    fax
                                                                                  mkohl  cr,decarodoran.com
                                                                                  mkohl@decarodoran.com
                                                                                  Counsel  for Plaintiff
                                                                                  Counsel for  Plaintiff

                                                              RULE
                                                              RULE 20-201(f)(1)(B_)
                                                                   20-201(O(1)(B) CERTIIF'ICATIOl®1
                                                                                    CERTIFICATION

                                         I HEREBY
                                           HEREBY CERTIFY
                                                  CERTIFY that
                                                          that this submission
                                                                    submission does
                                                                               does not contain
                                                                                        contain any restricted
                                                                                                    restricted information.
                                                                                                               information.




                                                                                  Mark A. Kohl
                                                                                  Mark    Kohl   r




                                                                                DEMAND
                                                                           JURY DEMAND
          DeCARO, DORAN,
          DeCARO,DORAN,
      SICILIANO, GALLAGHER,
      SICILIANO,GALLAGHER,
            DeBLASIS, LLP
          & DeBLASIS,
          8                                The Plaintiff
                                               Plaintiff demands
                                                         demands trial
                                                                 trial by jury
                                                                          jury on all issues
                                                                                      issues raised
                                                                                             raised in the
                                                                                                       the above-captioned
                                                                                                           above-captioned matter.
                                                                                                                           matter.

     17251 MELFORD
     17251 MELFORD BOULEVARD
                   BOULEVARD
              SUITE 200
              SUITE 200
          BOWIE, MD
          BOWIE, MD 20715
                    20715
     TELEPHONE: (301)
                 (301) 352-4950
                       352-4950
     TELEPHONE:
                                                                                  Mark A. Kohl
                                                                                  Mark    Kohl
         FAX: (301)
         FAX: (301) 352-8691
                    352-8691



     3050 CHAIN
     3050 CHAIN BRIDGE
                BRIDGE ROAD
                       ROAD
            SUITE 300
            SUITE 300
      FAIRFAX, VIRGINIA
      FAIRFAX,   VIRGINIA 22030
                            22030
     TELEPHONE: (703)
     TELEPHONE:    (703) 255-6667
                         255-6667
         FAX: (703)
         FAX: (703) 299-B548
                     299-8548




                                                                                                            Exhibit A, Page 9 of 27
